In a proceeding to vacate the final settlement of the estate of Sigmund Sommer, deceased, the petitioner Jack Sommer appeals from an order of the Surrogate’s Court, Nassau County (Harrington, S.), dated April 9, 1990, which denied his motion *490to vacate the appointment of Henry J. Kalinowski as a Referee to supervise discovery proceedings.
Ordered that the order is affirmed, with costs payable by the appellant personally to the respondents appearing separately and filing separate briefs.
The appellant’s motion to vacate the appointment of the Referee, made approximately five months after the appointment, was untimely (see, CPLR 2221, 5513 [a]; Henegar v Freudenheim, 40 AD2d 825). In any event, we find the motion to be without merit. The provision for designation of a Judicial Hearing Officer as a Referee in CPLR 3104 (b) does not limit the court’s general power to name a Referee granted in CPLR 3104 (a). Sullivan, J. P., Balletta, Ritter and Copertino, JJ., concur.